DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claim 17 is objected to because of the following informalities:
in claim 17, line 15: “determining” should be “determine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-13, 15-16, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over WHO Guidelines on Drawing Blood: Best Practices in Phlebotomy (WHO)(previously cited), in view of U.S. Patent Application Publication No. 2015/0079565 (Miller)(previously cited), and further in view of U.S. Patent Application Publication No. 2013/0265218 (Moscarillo) (previously cited), and further in view of U.S. Patent Application Publication No. 2012/0075464 (Derenne)(previously cited), and further in view of U.S. Patent Application Publication No. 2009/0044113 (Jones)(previously cited) and U.S. Patent Application Publication No. 2015/0146008 (Conner)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0016316 (Zhuang)(previously cited).
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, 
The combination teaches the use of cameras and that sensor data from any motion-sensitive device may be used (paragraph 0038 of Miller).  Moscarillo discloses the use of a structured infrared light source in conjunction with cameras so as to cast a known pattern of dots on the workspace, and a plurality of IR sensors to capture a three-dimensional image based on 
The combination teaches the use of a plurality of cameras/IR transmitters/IR sensors (paragraphs 0036, 0087, and 0094 of Miller as modified by Moscarillo).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras/IR transmitters/IR sensors in the walls, the ceiling, and objects within a room, as suggested by Derenne, since it provides a wider area of surveillance with more perspectives and/or a plurality of locations is required and Derenne teaches such locations.
Miller does not expressly disclose attaching at least one motion capture reflective element to the components being manipulated.  Jones teaches the combination of different types of object data provides a more complete representation of the user’s movements (paragraph 0065 of Jones).  Conner teaches a method of detecting motion of a technician, and teaches attaching at least one motion capture reflective element to the components that the technician is handling (paragraphs 0018-0022 of Conner).  It would have been obvious to one of ordinary skill in the art 
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the relative positions of components to ensure that the technician understands the proper placement and usage of these components (paragraphs 0066-0079 of Zhuang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion capture reflective elements on the individual components of the evacuated tube, needle, and tube holder and track the relative positions of these components so as to ensure the proper placement and usage of these components when monitored for non-conforming action.
With respect to claim 1, the combination teaches or suggests a method for sample collection by a technician of a sample from a subject in a sample collection room, said subject having a body part, the method comprising:
obtaining, in a sample collection room, a sample from said body part of said subject (2.2.1 Provision of an appropriate location, page 12 of WHO; 2.2.3 Procedure for 
monitoring activity in the sample collection room using at least two motion capture devices positioned to view a field of interest in the sample collection room (the monitoring suggested by Miller as modified Moscarillo), wherein one of the motion capture devices is mounted on a side wall and another of the motion capture devices is mounted overhead on a ceiling (the locations suggested by Derenne), wherein said monitoring comprises using said motion capture devices to cover the sample collection room with a pattern of infrared dots, wherein each of the motion capture devices has a camera, an infrared (IR) transmitter, and a monochrome optical sensor, wherein the monochrome sensor is placed at an offset relative to the infrared transmitter (the cameras/IR transmitters/IR sensors suggested by Miller and Moscarillo);
using images from at least one of the motion capture devices to determine whether a sample collection device is being held by the technician in a desired orientation when contacting the subject (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller as modified by paragraphs 0018-0022 of Conner and paragraphs 0066-0079 of Zhuang);
determining if steps of sample collection are performed by the technician for a sufficient amount of time and in a desired sequence (monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller)); and

wherein said sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable relative to the second portion, wherein the second portion comprises at least one collection vessel, and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used for said determining if the steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the proper placement and usage of these components during the monitoring of non-conforming action; paragraphs 0018-0022 of Conner; paragraphs 0066-0079 of Zhuang).
With respect to claim 2, the combination teaches or suggests that alerting comprises providing instructions for at least one corrective action to the technician to remedy the non-conforming action (paragraphs 0044 and 0058 of Miller).
With respect to claim 6, WHO discloses the importance of applying a warming device to target tissue so as to improve the ease the sampling (Figure 2.1 step 4; page 36, Preparation of WHO).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a warming device to a target tissue so as to improve the ease the sampling.  Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of 
With respect to claims 7-13, Jones teaches the combination of different types of object data provides a more complete representation of the user’s movements (paragraph 0065 of Jones).  Conner teaches a method of detecting motion of a technician, and teaches attaching at least one motion capture reflective element to the technician (paragraph 0022 of Conner).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tracking of the technician of Conner in the combination so as to provide a more complete representation of the user’s movements.
With respect to claim 7, the combination teaches or suggests attaching at least one motion capture reflective element to the technician as taught by Conner et al. in order to allow for determining the location of the technician (paragraph 0022 of Conner).
With respect to claim 8, the combination teaches or suggests attaching at least one motion capture reflective element to a garment to be worn by the technician (Figure 3 and paragraph 0022 of Conner).
With respect to claim 9, the combination teaches or suggests providing an accessory to be worn by the technician, wherein said accessory comprises a motion capture reflective material (Figure 3 and paragraph 0022 of Conner).

With respect to claim 11, the combination teaches or suggests providing at least one motion capture finger marker to be worn by the technician (Figure 3 and paragraph 0022 of Conner discloses that the marked can be anywhere on the glove which suggests the finger portions of the glove).
With respect to claim 12, the combination teaches or suggests providing at least one motion capture wrist marker to be worn by the technician (paragraph 0022 of Conner).
With respect to claim 13, the combination teaches or suggests providing at least one motion capture forearm marker to be worn by the technician (paragraph 0022 of Conner).
With respect to claim 15, the combination teaches or suggests comparing motion captured by at least one of the two motion capture devices with a reference motion stored for that technician to achieve the desired orientation when performing the sample collection (FIG. 4 and paragraphs 0058 and 0078 of Miller).
With respect to claim 16, the combination teaches or suggests that comparing motion captured by at least one of the two motion capture devices with a reference motion to achieve the desired orientation for performing the sample collection (FIG. 4 and paragraphs 0058 and 0078 of Miller).
With respect to claim 29, the combination teaches or suggests that relative motion of the first portion and the second portion indicates that the sample collection device has been activated (the relative motion of the evacuated tube, needle, and tube holder of WHO being tracked and monitored).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2011/0092825 (Gopinathan)(previously cited).
The combination teaches or suggests alerting a human so as to guide the technician in at least one corrective action related to the non-conforming action (paragraph 0035 of Miller).  Miller does not expressly disclose wherein alerting further comprises connecting a human by way of a telecommunication link to the technician.  Gopinathan teaches connecting a human by way of telecommunication link to another human (paragraphs 0006, 0011, and 0052 of Gopinathan).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises including a telecommunication link to a human mentor so as to guide the technician in at least one corrective action related to the non-conforming action since it provides the benefit of supervision and feedback without the requirement of the supervisor or mentor physically being in the same location that the technician is at.
In regard to claim 3, the combination teaches or suggests that alerting further comprises connecting a human by way of a telecommunication link to the technician to guide the technician in at least one corrective action related to the non-conforming action (paragraph 0035 of Miller; paragraphs 0006, 0011, and 0052 of Gopinathan).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2001/0012327 (Loser)(previously cited).
The combination teaches or suggests the monitoring of the user’s angle of approach (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller).  Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).  Loser teaches correcting the angulation of a sample collection device relative to horizontal (Abstract, paragraph 0010, 0017, and 0019, and claims 12 and 20 of Loser).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for changing angulation of a sample collection device relative to horizontal, in view of the teachings of Loser, so as to ensure proper penetration and positioning (paragraph 0006 of Loser).
In regard to claim 4, the combination teaches or suggests that the corrective action comprises changing angulation of the sample collection device relative to horizontal to achieve said desired orientation (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller; Abstract, paragraph 0010, 0017, and 0019, and claims 12 and 20 of Loser).

5 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2011/0091356 to (Kim)(previously cited).
WHO teaches the importance of drawing samples in the correct container with the proper anti-coagulant in the correct order (pages 15-16 of WHO).  Kim teaches using different sample collection devices with respectively different anti-coagulants therein and providing labels so as to identify the anti-coagulant contained therein (paragraphs 0026, 0030-0034, 0084-0086, 0088, and 0127-0134 generally of Kim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination to include different sample collection devices with respectively different anti-coagulants therein and corresponding labels to identify such anti-coagulants so that there can be a variety of inspections of the sample yet ensure the proper tube with coagulant is used in the right order.
WHO teaches the importance of drawing samples in the correct container with the proper anti-coagulant in the correct order (pages 15-16 of WHO).  Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).   Kim teaches using two different sample collection devices with two different anti-coagulants therein (paragraphs 0026 and 0030-0032; and 0127-0134 generally of Kim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for using a correct collection device with an 
In regard to claim 5, the combination teaches or suggests that the corrective action comprises using the sample collection device with an anti-coagulant therein (the above 103 analysis).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang, and further in view of U.S. Patent Application Publication No. 2014/00323913 (Holmes)(previously cited).
WHO disclose the importance of applying a warming device to target tissue so as to improve the ease the sampling (Figure 2.1 step 4; page 36, Preparation of WHO).  Holmes teaches applying a warming device to a target tissue so as to increase blood flow (paragraph 0190 of Holmes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a warming device to a target tissue so as to increase the blood flow to the target site. Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for applying a warming device to a target tissue when the warming device is not being applied properly or at all so as to ensure the increase of the blood flow to the target site. 
.

Claims 1-2, 6-13, 15-16, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Moscarillo, and further in view of Derenne, and further in view of U.S. Patent Application Publication No. 2012/0025945 (Yazadi)(previously cited), and further in view of Zhuang.
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, in a sample collection room (2.2.1 Provision of an appropriate location, page 12 of WHO), a sample from said body part of said subject (2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO).  WHO acknowledges that guidance and training for staff on best practices is critical (1.1.2 the need for guidelines, page 4 of WHO).  However, WHO fails to disclose monitoring activity in the sampling room using at least two motion capture devices positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices.  Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the procedure of a non-conforming action by the technician detected by the motion capture device (paragraphs 0039, 0044, and 0058 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 
The combination teaches the use of cameras and that sensor data from any motion-sensitive device may be used (paragraph 0038 of Miller).  Moscarillo discloses the use of a structured infrared light source in conjunction with cameras so as to cast a known pattern of dots on the workspace, and a plurality of IR sensors to capture a three-dimensional image based on the way that the patterned or “structured” light is shaped and/or bent when projected onto the object (paragraph 0087 of Moscarillo).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion-sensitive arrangement of Moscarillo as the motion-sensitive arrangement of the combination since (1) Miller teaches any motion-sensitive device may be used and Moscarillo teaches one such arrangement; and/or (2) it is a simple substitution of one known element for another to obtain predictable results and/or (3) it provides additional information which results in a more accurate representation (paragraph 0087 of Moscarillo).
The combination teaches the use of a plurality of cameras/IR transmitters/IR sensors (paragraphs 0036, 0087, and 0094 of Miller as modified by Moscarillo).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras/IR transmitters/IR sensors in the walls, the ceiling, 
Miller does not expressly disclose attaching at least one motion capture reflective element to the technician.  Yazadi teaches the step of attaching at least one motion capture reflective elements to the elements being tracked (paragraphs 0009, 0024, 0028, and 0042-0043 of Yazadi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach at least one motion capture reflective element to the elements being tracked, in view of the teachings of Yazadi, so as to be able to distinguish certain features of the element that may not otherwise be readily recognizable (paragraph 0009 of Yazadi) and/or to enhance visual identification of features being tracked in motion capture environments (paragraphs 0028 and 0042 of Yazadi).
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the relative positions of components to ensure that the technician understands the proper placement and usage of these components (paragraphs 0066-0079 of Zhuang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claim 1, the combination teaches or suggests a method for sample collection by a technician of a sample from a subject in a sample collection room, said subject having a body part, the method comprising:
obtaining, in a sample collection room, a sample from said body part of said subject (2.2.1 Provision of an appropriate location, page 12 of WHO; 2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO);
monitoring activity in the sample collection room using at least two motion capture devices positioned to view a field of interest in the sample collection room (the monitoring suggested by Miller as modified Moscarillo), wherein one of the motion capture devices is mounted on a side wall and another of the motion capture devices is mounted overhead on a ceiling (the locations suggested by Derenne), wherein said monitoring comprises using said motion capture devices to cover the sample collection room with a pattern of infrared dots, wherein each of the motion capture devices has a camera, an infrared (IR) transmitter, and a monochrome optical sensor, wherein the monochrome sensor is placed at an offset relative to the infrared transmitter (the cameras/IR transmitters/IR sensors suggested by Miller and Moscarillo);
using images from at least one of the motion capture devices to determine whether a sample collection device is being held by the technician in a desired orientation 
determining if steps of sample collection are performed by the technician for a sufficient amount of time and in a desired sequence (monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller)); and
alerting the technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices (paragraphs 0039, 0044, and 0058 of Miller),
wherein said sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable relative to the second portion, wherein the second portion comprises at least one collection vessel, and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used for said determining if the steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the proper placement and usage of these components when monitoring for non-conforming action; paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi; paragraphs 0066-0079 of Zhuang).

With respect to claim 6, WHO discloses the importance of applying a warming device to target tissue so as to improve the ease the sampling (Figure 2.1 step 4; page 36, Preparation of WHO).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a warming device to a target tissue so as to improve the ease the sampling.  Miller discloses the alerting of the user for corrective action during the procedure when the procedure is being performed improperly (paragraphs 0044 and 0058 of Miller), such as in the wrong order or sequence of execution (paragraphs 0069 and 0080 of Miller).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination such that alerting comprises providing instructions for applying a warming device to a target tissue when the warming device is not being applied properly or at all so as to ensure the improvement on the ease the sampling. Thus, the feature of “wherein the corrective action comprises applying a warming device to a target tissue” would have been obvious.
With respect to claims 7-13, Yazadi teaches attaching at least one motion capture reflective element to a person (paragraphs 0009, 0024, 0028, and 0042-0043 of Yazadi) as an element to be tracked.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach at least one motion capture reflective element to the technician, in view of the teachings of Yazadi, so as to be able to distinguish certain features of technician that may not otherwise be readily recognizable (paragraph 0009 of 
With respect to claim 7, the combination teaches or suggests attaching at least one motion capture reflective element to the technician as taught by Yazadi et al. in order to allow for determining the location of the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 8, the combination teaches or suggests attaching at least one motion capture reflective element to a garment to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 9, the combination teaches or suggests providing an accessory to be worn by the technician, wherein said accessory comprises a motion capture reflective material (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 10, the combination teaches or suggests providing at least one motion capture glove to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 11, the combination teaches or suggests providing at least one motion capture finger marker to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).
With respect to claim 12, the combination teaches or suggests providing at least one motion capture wrist marker to be worn by the technician (FIG. 9 and paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).

With respect to claim 15, the combination teaches or suggests comparing motion captured by at least one of the two motion capture devices with a reference motion stored for that technician to achieve the desired orientation when performing the sample collection (FIG. 4 and paragraphs 0058 and 0078 of Miller).
With respect to claim 16, the combination teaches or suggests that comparing motion captured by at least one of the two motion capture devices with a reference motion to achieve the desired orientation for performing the sample collection (FIG. 4 and paragraphs 0058 and 0078 of Miller).
With respect to claim 29, the combination teaches or suggests that relative motion of the first portion and the second portion indicates that the sample collection device has been activated (the relative motion of the evacuated tube, needle, and tube holder of WHO being tracked and monitored).
With respect to claim 30, the combination teaches or suggests that the first portion and the second portion are structurally coupled together to form the sample collection device (the evacuated tube, needle, and tube holder of WHO).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Derenne, and further in view of Jones and Conner, and further in view of Zhuang.

The combination teaches the use of a plurality of cameras (paragraphs 0036, 0087, and 0094 of Miller).  Derenne discloses that such cameras may be placed in a variety of locations 
Miller does not expressly disclose attaching at least one motion capture reflective element to the components being manipulated.  Jones teaches the combining different types of object data provides a more complete representation of the user’s movements (paragraph 0065 of Jones).  Conner teaches a method of detecting motion of a technician, and teaches attaching at least one motion capture reflective element to the components that the technician is handling (paragraphs 0018-0022 of Conner).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tracking assembly of Conner so as to track the components that the technician is handling in the combination so as to provide a more complete representation of the user’s movements.
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the 
With respect to claim 17, the combination teaches or suggests a sample collection motion tracking system comprising:
at least two motion capture devices positioned to view a field of interest in a sample collection room (the cameras of Miller); wherein one of the motion captures devices is mounted to provide a side view of the field of interest and another of the motion capture devices is mounted overhead to provide a top down view of the field of interest (the camera placements as suggested by Derenne);
a processor configured to use images from at least one of the motion capture devices to determine if steps of sample collection are being performed for a sufficient amount of time and in a desired sequence (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller as modified by paragraphs 0018-0022 of Conner and paragraphs 0066-0079 of Zhuang; monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller));
a sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WHO, in view of Miller, and further in view of Derenne, and further in view of Yazadi, and further in view of Zhuang.
WHO discloses a method for sample collection from a subject, said subject having a body part (2.2.3 Procedure for Drawing Blood, page 12 of WHO), the method comprising: obtaining, in a sample collection room (2.2.1 Provision of an appropriate location, page 12 of WHO), a sample from said body part of said subject (2.2.3 Procedure for Drawing Blood Step 3 – Select the site, page 14 of WHO; Step 6 – Take blood, page 15 of WHO).  WHO acknowledges that guidance and training for staff on best practices is critical (1.1.2 the need for guidelines, page 4 of WHO).  However, WHO fails to disclose monitoring activity in the sampling room using at least two motion capture devices positioned to view a field of interest in the sample collection room; and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by at least one of the motion capture devices.  Miller discloses a 
The combination teaches the use of a plurality of cameras (paragraphs 0036, 0087, and 0094 of Miller).  Derenne discloses that such cameras may be placed in a variety of locations including the walls, the ceiling, and objects within a room, such as the hospital bed or other furniture (paragraph 0057 of Derenne).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the plurality of cameras in the walls, the ceiling, and objects within a room, as suggested by Derenne, since it provides a wider area of surveillance with more perspectives and/or a plurality of locations is required and Derenne teaches such locations.
Miller does not expressly disclose attaching at least one motion capture reflective element to the technician.  Yazadi teaches attaching at least one motion capture reflective elements to the elements being tracked (paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The combination includes monitoring activity in the sampling room using a motion capture device positioned to view a field of interest in the sample collection room and alerting a technician performing the sample collection if a non-conforming action by the technician is detected by the motion capture device as taught by Miller in order to evaluate the performance of the procedure.  WHO teaches the use of an evacuated tube with a needle and tube holder (step 7 on page 15 of WHO), in which the assembly and use of such evacuated tubes, needles, and tube holders (pages 18-20 of WHO) are part of the sample collection procedure that are being monitored for non-conforming action.  Zhuang disclose the use of markers so as to track the relative positions of components to ensure that the technician understands the proper placement and usage of these components (paragraphs 0066-0079 of Zhuang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motion capture reflective elements on the individual components of the evacuated tube, needle, and tube holder and track the relative positions of these components so as to ensure the proper placement and usage of these components when monitoring for non-conforming action.
With respect to claim 17, the combination teaches or suggests a sample collection motion tracking system comprising:

a processor configured to use images from at least one of the motion capture devices to determine if steps of sample collection are being performed for a sufficient amount of time and in a desired sequence (paragraphs 0008, 0044-0045, 0048, 0063, 0069, 0074, 0077, 0079-0081, 0085-0086, 0108 of Miller as modified by paragraphs 0009, 0024, 0028, 0042-0043 of Yazadi and paragraphs 0066-0079 of Zhuang; monitoring time to completion (paragraphs 0029, 0045, 0069, 0071, 0080, 0087, and 0108 of Miller) and order or sequence of execution (paragraphs 0069 and 0080 of Miller));
a sample collection device comprises at least a first motion capture marker on a first portion of the sample collection device and at least a second motion capture marker on a second portion of the sample collection device, wherein the first portion is movable from a first position to a second position relative to the second portion, wherein the second portion comprise at least one collection vessel and wherein a change of distance between the first motion capture marker and the second motion capture marker is an indication used by the processor to determining if the steps of sample collection are being performed (the motion capture reflective elements on the evacuated tube, needle, and tube holder so as to track the relative positions of these components so as to ensure the .

Response to Arguments
The Applicant’s arguments filed 10/21/2021 have been fully considered.
Claim objections
With respect to claim 17, the Applicant did not address, by amendment or argument, the issue that “determining” in line 15 should be “determine”.
Prior art rejections of claims 1-17 based on WHO, Miller, Moscarillo, Derenne, Jones, Conner, and Zhuang
The Applicant asserts:

    PNG
    media_image1.png
    777
    831
    media_image1.png
    Greyscale


From the above analysis, it is Conner that teaches attaching at least one motion capture reflective element to the components that the technician is handling, WHO that teaches that the components include evacuated tubes, needles, and tube holders, and Zhuang that teaches that markers are used to track the relative positions of components.  Thus, it is the combination of Conner, WHO, and Zhuang that teaches the marking of evacuated tubes, needles, and tube holders so as to track their relative positions.  In response to the Applicant’s arguments against Zhuang individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image2.png
    154
    988
    media_image2.png
    Greyscale

This argument is not persuasive.  As previously mentioned, it is Conner that teaches attaching at least one motion capture reflective element to the components that the technician is handling, WHO that teaches that the components include evacuated tubes, needles, and tube holders, and Zhuang that teaches that markers are used to track the relative positions of components.  Further, Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the procedure of a non-conforming action by the technician detected by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Prior art rejections of claims 1-17 based on WHO, Miller, Moscarillo, Derenne, Yazadi, and Zhuang
The Applicant asserts:

    PNG
    media_image1.png
    777
    831
    media_image1.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection as a whole.  First, it is not commensurate with the rejection.  Though Miller does not expressly 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image2.png
    154
    988
    media_image2.png
    Greyscale

This argument is not persuasive.  As previously mentioned, it is Yazadi that teaches attaching at least one motion capture reflective element to the components that the technician is handling, WHO that teaches that the components include evacuated tubes, needles, and tube holders, and Zhuang that teaches that markers are used to track the relative positions of components.  Further, Miller discloses a method for monitoring used in a sampling procedure (paragraphs 0008 and 0109 of Miller) including monitoring activity in the room; using a motion capture device (104)(paragraph 0038 of Miller) positioned to view a field of interest; and alerting a technician performing the procedure of a non-conforming action by the technician detected by the motion capture device (paragraphs 0039, 0044, and 0058 of Miller).  In response to the Applicant’s arguments against Zhuang individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791